     Case 3:10-cr-05016-H Document 1725 Filed 08/16/21 PageID.7601 Page 1 of 14



 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,             )         Case No. 10CR5016-H
                                           )
13                          Plaintiff,     )
                                           )         ORDER DENYING DEFENDANT’S
                       v.                  )         MOTION FOR COMPASSIONATE
14                                         )
                                           )         RELEASE UNDER TITLE 18 U.S.C.
15   GRANT EUGENE BISEL, JR. (17),         )
                                           )         § 3582(c)(1)(A)
16                          Defendant.     )
                                           )         (Doc. No. 1705.)
17                                         )
18
19         Pending before the Court is Defendant Grant Eugene Bisel, Jr.’s (“Defendant”)
20   pro se motion for compassionate release under Title 18 U.S.C. § 3582(c)(1)(A). (Doc.
21   Nos. 1705 and 1724.) The Defendant’s seeks an order from the Court to reduce his
22   imprisonment term or alternatively seeks an order from the Court to convert his
23   incarceration to home confinement due to the current COVID-19 pandemic, his health
24   issues, and his desire to be with his aging mother. (Id.) The Government has filed a
25   response in opposition to the Defendant’s motion. (Doc. Nos. 1679 and 1719.) For the
26   reasons set forth below, the Court denies the Defendant’s motion for compassionate
27   release and denies the Defendant’s request to convert his incarceration to home
28   confinement.
                                               -1-
     Case 3:10-cr-05016-H Document 1725 Filed 08/16/21 PageID.7602 Page 2 of 14



 1                                        Background
 2         On May 24, 2012, the Defendant, with his consent, tendered a guilty plea before
 3   the Magistrate Judge for conspiracy to distribute methamphetamine in violation of Title
 4   21 U.S.C. §§ 841(a)(1) and 846 as charged in Count 1 of the Second Superseding
 5   Indictment. (Doc. Nos. 542 and 552.) The Defendant executed a written plea agreement,
 6   and the Magistrate Judge issued her Findings and Recommendation recommending that
 7   this Court accept the Defendant’s guilty plea (Doc. Nos. 553 and 562). On June 8, 2012,
 8   this Court adopted the Findings and Recommendation of the Magistrate Judge and
 9   accepted the Defendant’s guilty plea. (Doc. No. 666.) On April 14, 2014, the Court
10   sentenced the Defendant to a custodial term of 180 months followed by four years of
11   supervised release. (Doc. Nos. 1385 and 1386.)
12         On June 17, 2015, the Defendant filed a motion to vacate, set aside, or correct his
13   sentence under Title 28 U.S.C. § 2255. (Doc. No. 1559.) On July 25, 2015, the
14   Government filed a response in opposition to the Defendant’s § 2255 motion. (Doc. No.
15   1567.). On October 5, 2015, the Defendant filed a reply in support of his motion. (Doc.
16   No. 1577.) Thereafter, on October 22, 2015, the Court entered an order denying the
17   Defendant’s § 2255 motion and denying the Defendant’s request for a certificate of
18   appealability. (Doc. No. 1580.) On October 16, 2017, the Defendant filed a notice of
19   appeal of this Court’s order denying his § 2255 motion and request for a certificate of
20   appealability. (Doc. No. 1617.) Thereafter, on November 28, 2017, the United States
21   Court of Appeals for the Ninth Circuit denied the Defendant’s request for a certificate
22   of appealability because the notice of appeal was not timely filed. (Doc. No. 1621.)
23         On October 27, 2020, the Defendant filed a motion for compassionate release
24   under § 3582(c)(1)(A). (Doc. No. 1670.) The Court ordered the Defendant’s motion be
25   filed nunc pro tunc to October 19, 2020, the date the Clerk’s Office received the
26   Defendant’s motion. (Doc. No. 1669.) On November 10, 2020, the Defendant filed a
27   letter in support of his motion for compassionate release. (Doc. No. 1673.) The Court
28   ordered the Defendant’s letter in support of his motion for compassionate release be
                                               -2-
     Case 3:10-cr-05016-H Document 1725 Filed 08/16/21 PageID.7603 Page 3 of 14



 1   filed nunc pro tunc to November 9, 2020, the date the Clerk’s Office received the
 2   Defendant’s letter. (Doc. No. 1672.) On November 17, 2020, the Government filed its
 3   response in opposition to the Defendant’s motion for compassionate release. (Doc. No.
 4   1679.) Thereafter, on December 2, 2020, the Court denied without prejudice the
 5   Defendant’s motion for compassionate release for failure to exhaust his administrative
 6   remedies with the Bureau of Prisons (“BOP”) as required by § 3582(c). (Doc. No.
 7   1680.)
 8         On March 24, 2021, the Defendant refiled his motion for compassionate release.
 9   (Doc. No. 1705.) The Court ordered the Defendant’s renewed motion be filed nunc pro
10   tunc to March 22, 2021, the date the Clerk’s Office received the Defendant’s motion.
11   (Doc. No. 1704.) Pursuant to General Order 692-B (S.D. Cal. Mar. 4, 2021), the Court
12   referred the Defendant’s renewed motion to Federal Defenders of San Diego, Inc.
13   (“Federal Defenders”) to screen if the Defendant would benefit from the assistance of
14   counsel. (Doc. No. 1706.) On April 12, 2021, Federal Defenders filed a status report
15   advising the Court that it should proceed to decide the Defendant’s renewed motion on
16   the existing record and without further assistance of counsel. (Doc. No. 1713.) The
17   Defendant submitted supplemental pleadings in support of his renewed motion for
18   compassionate release. (Doc. No. 1715.) The Court ordered the Defendant’s
19   supplemental pleadings be filed nunc pro tunc to April 8, 2021, the date the Clerk’s
20   Office received the Defendant’s supplemental pleadings. (Doc. No. 1714.)
21         On April 8, 2021, the Ninth Circuit issued its published opinion and decision in
22   United States v. Aruda, 993 F.3d 797 (9th Cir. 2021). In Aruda, the Ninth Circuit
23   resolved a split among the district courts within the circuit and held that under the
24   current version of U.S.S.G. § 1B1.13, there are no binding applicable policy statements
25   for motions filed by a defendant under § 3582(c)(1)(A). Id. Accordingly, the Court
26   issued an order requesting supplemental briefing regarding Aruda and its impact on how
27   the Court should rule on the Defendant’s motion for compassionate release. (Doc. No.
28   1717.) On June 9, 2021, the Government filed its supplemental briefing regarding
                                               -3-
      Case 3:10-cr-05016-H Document 1725 Filed 08/16/21 PageID.7604 Page 4 of 14



 1   Aruda. (Doc. No. 1719.) Thereafter, on July 12, 2021, the Defendant filed his
 2   supplemental briefing addressing the impact of Aruda. (Doc. No. 1724.)
 3                                         Discussion
 4         A district court is generally prohibited from modifying a sentence once it has
 5   been imposed, unless expressly permitted by law. United States v. Penna, 319 F.3d 509,
 6   511 (9th Cir. 2003); United States v. Handa, 122 F.3d 690, 691 (9th Cir. 1997), as
 7   amended on reh'g (Aug. 4, 1997), cert. denied, 522 U.S. 1083, 118 S.Ct. 869, 139
 8   L.Ed.2d 766 (1998) (“A district court does not have inherent power to resentence
 9   defendants at any time. Its authority to do so must flow either from the court of appeals
10   mandate under 28 U.S.C. § 2106 (1982) or from Federal Rule of Criminal Procedure
11   35.”) (citations omitted); United States v. Barragan-Mendoza, 174 F.3d 1024, 1028 (9th
12   Cir. 1999) (“[D]istrict courts do not have ‘inherent authority’ to reconsider sentencing
13   orders.”) (citations omitted).
14         One exception to the district court’s prohibition from modifying a sentence is the
15   compassionate release provision of Title 18 U.S.C. § 3582(c)(1)(A). That provision
16   provides:
17
18         (c) Modification of an imposed term of imprisonment.--The court may not
           modify a term of imprisonment once it has been imposed except that--
19
               (1) in any case--
20                (A) the court, upon motion of the Director of the Bureau of Prisons,
                  or upon motion of the defendant after the defendant has fully
21
                  exhausted all administrative rights to appeal a failure of the Bureau
22                of Prisons to bring a motion on the defendant's behalf or the lapse of
                  30 days from the receipt of such a request by the warden of the
23
                  defendant's facility, whichever is earlier, may reduce the term of
24                imprisonment (and may impose a term of probation or supervised
                  release with or without conditions that does not exceed the unserved
25
                  portion of the original term of imprisonment), after considering the
26                factors set forth in section 3553(a) to the extent that they are
                  applicable, if it finds that--
27
                      (i) extraordinary and compelling reasons warrant such a
28                    reduction; or
                                                -4-
      Case 3:10-cr-05016-H Document 1725 Filed 08/16/21 PageID.7605 Page 5 of 14



 1                      (ii) the defendant is at least 70 years of age, has served at least
                        30 years in prison, pursuant to a sentence imposed under section
 2
                        3559(c), for the offense or offenses for which the defendant is
 3                      currently imprisoned, and a determination has been made by the
                        Director of the Bureau of Prisons that the defendant is not a
 4
                        danger to the safety of any other person or the community, as
 5                      provided under section 3142(g);
                            and that such a reduction is consistent with applicable policy
 6
                            statements issued by the Sentencing Commission. 1
 7
 8          For a court to have jurisdiction to hear a defendant’s motion for compassionate
 9   release, a defendant must first meet the administrative exhaustion criteria set forth in §
10   3582(c)(1)(A). United States v. Keller, 2 F.4th 1278, 1282 (9th Cir. 2021) (“Joining the
11   unanimous consensus of our sister circuits, we hold that § 3582(c)(1)(A)’s
12   administrative exhaustion requirement imposes a mandatory claim-processing rule that
13   must be enforced when properly invoked.”). As the movant, the burden rests with the
14   Defendant to provide proof that he has met the exhaustion criteria set for the in §
15   3852(c)(1)(A) and to establish that compelling and extraordinary reasons exists to
16   warrant his release. See United States v. Holden, 452 F. Supp. 3d 964, 969 (D. Or. 2020)
17   (Brown, J.) (“A defendant seeking a reduction in his terms of imprisonment bears the
18   burden to establish both that he has satisfied the procedural prerequisites for judicial
19   review and that compelling and extraordinary reasons exist to justify compassionate
20   release.”); See also United States v. Osorio-Arellanes, No. CR-11-00150-001-TUC-
21   DCB (BGM), 2021 WL 673292, at *2 (D. Ariz. Feb. 22, 2021) (Bury, J.) (“Defendant
22
23          1
               A prior version of § 3582(c)(1)(A) permitted a court to reduce a defendant’s term of
24   imprisonment only upon the motion of the Director of the Bureau of Prisons. The First Step Act of
     2018, Pub. L. No. 115-391, § 603, modified § 3582(c)(1)(A) to allow a defendant to make a motion
25   to the Court “after the defendant has fully exhausted all administrative rights to appeal a failure of the
     Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt
26   of such a request by the warden of the defendant’s facility, whichever is earlier.” See Mohrbacher v.
     Ponce, No. CV 18-00513-DMG (GJS), 2019 WL 161727 (C.D. Cal. Jan. 10, 2019) (Gee, J.)
27
     (Discussing modifications made to § 3582(c)(1)(A) by the First Step Act); See also United States v.
28   Curry, No. CR 6:06-082-DCR, 2019 WL 508067 (E.D. Ky. Feb. 8, 2019) (Reeves, J.) (same.)

                                                        -5-
      Case 3:10-cr-05016-H Document 1725 Filed 08/16/21 PageID.7606 Page 6 of 14



 1   bears the burden of proving he meets all elements of eligibility for a sentence
 2   reduction.”).
 3         In this matter, the Defendant filed a copy of his request to the Warden seeking
 4   compassionate release dated December 25, 2020. (Doc. No. 1705 at 49.) Accordingly,
 5   given that 30 days has elapsed from the date of the request, the Court is satisfied that it
 6   has jurisdiction to consider the Defendant’s motion for compassionate release under §
 7   3582(c)(1)(A).
 8         Under § 3582(c)(1)(A)(i), a court may reduce a defendant’s term of imprisonment
 9   if it finds that “extraordinary and compelling reasons warrant such a reduction.” In
10   determining what constitutes “extraordinary and compelling reasons,” the Ninth Circuit
11   has held that under the current version of U.S.S.G. § 1B1.13 2 “[t]he Sentencing
12
13         2
               U.S.S.G. § 1B1.13 cmt. n.1(A) and (B) (Nov. 1, 2018) provides:
                    1. Extraordinary and Compelling Reasons.--Provided the defendant
14                  meets the requirements of subdivision (2), extraordinary and compelling
                    reasons exist under any of the circumstances set forth below:
15
                            (A) Medical Condition of the Defendant.--
16                               (i) The defendant is suffering from a terminal illness (i.e., a
                                 serious and advanced illness with an end of life trajectory).
17                               A specific prognosis of life expectancy (i.e., a probability of
                                 death within a specific time period) is not required.
18                               Examples include metastatic solid-tumor cancer,
                                 amyotrophic lateral sclerosis (ALS), end-stage organ
19
                                 disease, and advanced dementia.
20                               (ii) The defendant is--
                                      (I) suffering from a serious physical or medical
21                                    condition,
                                      (II) suffering from a serious functional or cognitive
22                                    impairment, or
                                      (III) experiencing deteriorating physical or mental health
23
                                      because of the aging process, that substantially
24                                    diminishes the ability of the defendant to provide self-
                                      care within the environment of a correctional facility and
25                                    from which he or she is not expected to recover.
                            (B) Age of the Defendant.--The defendant (i) is at least 65 years
26                          old; (ii) is experiencing a serious deterioration in physical or
                            mental health because of the aging process; and (iii) has served
27
                            at least 10 years or 75 percent of his or her term of imprisonment,
28                          whichever is less.
                            (C) Family Circumstances.--
                                                        -6-
     Case 3:10-cr-05016-H Document 1725 Filed 08/16/21 PageID.7607 Page 7 of 14



 1   Commission’s statements in U.S.S.G. § 1B1.13 may inform a district court’s discretion
 2   for § 3582(c)(1)(A) motions filed by a defendant, but they are not binding.” Aruda at
 3   802. Therefore, in the absence of binding applicable policy statements, “district courts
 4   are ‘empowered ... to consider any extraordinary and compelling reason for release that
 5   a defendant might raise.’” United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020)
 6   (citing United States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)). Nevertheless, “[i]n
 7   exercising its discretion, this Court looks to the [non-binding] policy statement[s] for
 8   helpful guidance.” United States v. Miller, No. 15-CR-00471-CRB-1, 2021 WL
 9   2711728, at *2 (N.D. Cal. July 1, 2021) (Breyer, J.).
10         The Defendant argues that the COVID-19 pandemic is an extraordinary and
11   compelling reason to reduce his sentence. Although the impact of the current pandemic
12   on the detention facilities is of course concerning to the Court, the BOP is taking active
13   precautions to limit the spread of the virus within its facilities. (Doc. Nos. 1679 at 2-6
14   and 1719 at 2.) Additionally, “the mere existence of COVID-19 in society and the
15   possibility that it may spread to a particular prison alone cannot independently justify
16   compassionate release, especially considering BOP’s statutory role, and its extensive
17   and professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d
18   594, 597 (3d Cir. 2020). Rather, the existence of the COVID-19 pandemic is one among
19   numerous factors the Court may consider in determining what constitutes extraordinary
20   and compelling reasons.
21         In this case, the Defendant specifically argues that he is at greater risk of
22
23
                            (i) The death or incapacitation of the caregiver of the
24                          defendant’s minor child or minor children.
                            (ii) The incapacitation of the defendant’s spouse or
25                          registered partner when the defendant would be the only
                            available caregiver for the spouse or registered partner.
26                      (D) Other Reasons.--As determined by the Director of the
                        Bureau of Prisons, there exists in the defendant’s case an
27
                        extraordinary and compelling reason other than, or in
28                      combination with, the reasons described in subdivisions (A)
                        through (C).
                                                 -7-
      Case 3:10-cr-05016-H Document 1725 Filed 08/16/21 PageID.7608 Page 8 of 14



 1   developing severe symptoms of COVID-19 because he suffers from hepatitis C and
 2   alleges that treatment of his medical condition was unnecessarily delayed by the BOP.3
 3   However, there is no evidence in the record to suggest that the Defendant is not
 4   receiving medical treatment for hepatitis C and there is no evidence in the record to
 5   suggest that the BOP is ill-equipped to handle these types of chronic conditions during
 6   the current pandemic. See United States v. Weidenhamer, No. CR-16-01072-001-PHX-
 7   ROS, 2019 WL 6050264, at *5 (D. Ariz. Nov. 8, 2019) (Silver, J.) (“Chronic conditions
 8   that can be managed in prison are not a sufficient basis for compassionate release.”);
 9   See also Miller, 2021 WL 2711728 at *4 (“Chronic but manageable medical conditions
10   alone do not constitute extraordinary and compelling circumstances.”). Indeed, the
11   record reflects that the BOP has responded to the Defendant’s health condition as the
12   Defendant was “approved for [h]epatitis C treatment and received the appropriate
13   medication (Ledipasvir/Sofosbuvir (Harvoni)) beginning in September 2019.” (Doc.
14   No. 1705 at 59.) Additionally, having hepatitis C alone is not a sufficient basis to grant
15   compassionate release. See United States v. Blodgett, 854 F. App'x 229 (9th Cir. 2021)
16   (unpublished) (Affirming the district court’s order determining that a defendant’s
17   hepatitis C was not an “extraordinary and compelling reason” to grant compassionate
18   release.).
19          The Defendant contracted COVID-19 in May 2020 and has since recovered
20   despite having hepatitis C. (Doc. No. 1679 at 24.) There is no evidence in the record to
21   suggest that the Defendant continues to suffer from COVID-19 symptoms. Moreover,
22
23          3
                To the extent that the Defendant raises an Eighth Amendment claim challenging the
24   conditions of his confinement, the Court declines to reduce the Defendant’s sentence or order his
     release on Eighth Amendment grounds based on the procedural posture of the Defendant’s request for
25   relief. See United States v. Numann, No. 3:16-CR-00025-TMB, 2020 WL 1977117, at *4 (D. Alaska
     Apr. 24, 2020) (Burgess, J.) (An Eighth Amendment claim “relating to the manner and conditions of
26   confinement—are not properly brought in a motion for compassionate release [under § 3582(c)(1)(A)]
     and this Court does not have jurisdiction to consider them.”); See also United States v. Pooler, No.
27
     3:18-CR-00137, 2020 WL 7046964, at *7 (S.D. Ohio Dec. 1, 2020) (Rose, J.) (“[A] compassionate
28   release motion likewise is not the appropriate mechanism or vehicle to raise such a claim of alleged
     constitutional violations.”).
                                                     -8-
      Case 3:10-cr-05016-H Document 1725 Filed 08/16/21 PageID.7609 Page 9 of 14



 1   the Defendant received two shots of the Moderna vaccine in March 2021 and is now
 2   fully vaccinated. (Sealed Doc. No. 1723.) Given this record, the Court concludes that
 3   the Defendant’s recovery and vaccination from COVID-19 coupled with the BOP’s
 4   response to the Defendant’s health condition do not rise to the level of being
 5   “extraordinary and compelling reasons” to grant his motion for compassionate release.
 6   See United States v. Hays, No. 3:18-CR-00562-BR, 2021 WL 3280729 (D. Or. July
 7   30, 2021) (Brown, J.) (Denying a defendant’s motion for compassionate release where
 8   the defendant suffers from numerous health conditions including hepatitis C, recovered
 9   after contracting COVID-19, and has since received both doses of the Moderna
10   vaccine); See also United States v. Grummer, No. 08-CR-4402-DMS, 2021 WL
11   568782, at *2 (S.D. Cal. Feb. 16, 2021) (Sabraw, C.J.) (Denying a defendant’s motion
12   for compassionate release and noting that “[a]lthough Defendant suffers from several
13   chronic medical conditions, his vaccination significantly mitigates the risk that he will
14   contract COVID-19.”); United States v. Ballenger, No. CR16-5535 BHS, 2021 WL
15   308814, at *5 (W.D. Wash. Jan. 29, 2021) (Settle, J.) (“[B]ecause [Defendant] has
16   already been infected and vaccinated, his chronic medical conditions alone do not
17   amount to an extraordinary and compelling reason to warrant compassionate release.”);
18   United States v. Stephanee Pena, No. CR-19-00296-001-PHX-DJH, 2021 WL 1688240,
19   at *1 (D. Ariz. Apr. 28, 2021) (Humetewa, J.) (“[The Defendant] received both doses
20   of the COVID-19 vaccine. The Government contends this is an additional basis to deny
21   her current Motion [for Compassionate Release]. The Court agrees.”); United States v.
22   Tsingine, No. CR-09-08132-001-PCT-GMS, 2021 WL 3419056, at *2 (D. Ariz. Aug.
23   5, 2021) (Snow, C.J.) (“In light of the efficacy of COVID-19 vaccines, courts
24   consistently refuse to find that COVID-19 presents an extraordinary or compelling
25   reason for relief.”).
26          The Defendant also argues that compassionate release is warranted based on his
27   efforts to rehabilitate while in custody, including earning his GED and attending drug
28   treatment programs. (Doc. No. 1705 at 45.) While the Court commends the Defendant’s
                                                -9-
     Case 3:10-cr-05016-H Document 1725 Filed 08/16/21 PageID.7610 Page 10 of 14



 1   efforts to rehabilitate in a custodial setting, these efforts are expected milestones as one
 2   of the purposes of a duly imposed sentence is to “provide the defendant with needed
 3   educational or vocational training[.]” 18 U.S.C. § 3553(a)(2)(D). Accordingly,
 4   rehabilitation alone cannot justify compassionate release. See United States v.
 5   Rodriguez, No. 2:17-CR-0229-TOR-1, 2021 WL 3493149, at *5 (E.D. Wash. Aug. 9,
 6   2021) (Rice, J.) (“Successful rehabilitative activities are commendable, but do not alone
 7   warrant early release.”). Furthermore, the Defendant’s efforts to rehabilitate, when
 8   considered together with the other circumstances raised by the Defendant, do not rise
 9   to the level of being “extraordinary and compelling reasons” to grant his motion for
10   compassionate release. See United States v. Buzio Sanchez, No. CR 13-00513 JMS
11   (02), 2021 WL 3409186, at *6 (D. Haw. Aug. 4, 2021) (Seabright, C.J.) (“Although
12   [defendant’s] educational and rehabilitation efforts while in prison are certainly
13   commendable, they do not justify compassionate release when considered along with
14   the other § 3553(a) factors.”); See also United States v. Menchaca, No. 12-CR-00454-
15   PJH-1, 2021 WL 3271315, at *4 (N.D. Cal. July 30, 2021) (Hamilton, J.) (“While the
16   court finds defendant’s rehabilitative efforts laudable, they do not constitute
17   extraordinary and compelling circumstances warranting compassionate release, either
18   alone or in combination with the other circumstances identified by defendant.”).
19         One of the Defendant’s motivating factors in his request for compassionate
20   release is to care for and be with his elderly mother. (Doc. No. 1705 at 44.) However, it
21   is not extraordinary that an incarcerated defendant is faced with not being able to be
22   with an aging parent. Such a circumstance is an expected consequence of a duly
23   imposed custodial sentence. While the Court certainly sympathizes with the
24   Defendant’s concern over his mother’s dotage, the Defendant’s desire to be with his
25   elderly mother is not a basis, by itself, to warrant compassionate release. See United
26   States v. Moalin, No. 10CR4246 JM, 2021 WL 3419417, at *7 (S.D. Cal. Aug. 4, 2021)
27   (Miller, J.) (“[T]he desire among prison inmates to care for an elderly or sick parent
28   does not, by implication, make this reason either extraordinary or compelling.”); See
                                                -10-
     Case 3:10-cr-05016-H Document 1725 Filed 08/16/21 PageID.7611 Page 11 of 14



 1   also United States v. Ingram, No. 2:14-CR-40, 2019 WL 3162305, at *2 (S.D. Ohio
 2   July 16, 2019) (Sargus, C.J.) (“Many, if not all inmates, have aging and sick parents.
 3   Such circumstance is not extraordinary.”); United States v. Baye, 464 F. Supp. 3d 1178,
 4   1190 (D. Nev. 2020) (Jones, J.) (“While the Court sympathizes with Defendant
 5   regarding his mother's deteriorating condition, it also agrees with other courts in
 6   concluding that such a circumstance is not extraordinary[.]”). Even considering this
 7   factor along with the other factors raised by the Defendant, the Court concludes that the
 8   Defendant’s circumstances do not rise to the level of being “extraordinary and
 9   compelling reasons” to grant his motion for compassionate release. See United States
10   v. Labra, No. 4:15-CR-107 (1), 2021 WL 3376828, at *6 (E.D. Tex. Aug. 2, 2021)
11   (Crone, J.) (Concluding that a defendant’s numerous health conditions coupled with his
12   “purported desire to care for his mother does not constitute extraordinary and
13   compelling reasons warranting compassionate release.”).
14         The Court next considers the underlying criminal conduct and the rest of the Title
15   18 U.S.C. § 3553(a) factors in determining whether compassionate release is warranted
16   in this case. The Defendant was a significant supplier of methamphetamine in a
17   distribution ring involving the Hell’s Angels gang. (Doc. No. 771 at 5-6.) While the
18   Defendant was not a member of the Hell’s Angels, the Defendant was well acquainted
19   with at least one of its members. (Id.) Moreover, at the time of sentencing, both parties
20   agreed that the Defendant was not a minor participant in the drug distribution ring. (Doc.
21   No. 1565 at 30.) Additionally, as the Government noted it its response to the
22   Defendant’s motion for compassionate release, “[m]ethamphetamine is a highly
23   addictive and deadly controlled substance that has a proven record of destroying
24   families, homes, and communities.” (Doc. No. 1679 at 27.) Furthermore, the Defendant
25   was determined to be a career offender due to his lengthy criminal history. (Doc. No.
26   1565 at 33.) Accordingly, in light of the seriousness of the offense, the Defendant’s
27   criminal history, the need to promote respect for the law, to provide just punishment,
28   and to afford adequate deterrence to criminal conduct, the Court sentenced the
                                               -11-
     Case 3:10-cr-05016-H Document 1725 Filed 08/16/21 PageID.7612 Page 12 of 14



 1   Defendant to a custodial term of 180 months. Balancing these factors 4 along with the
 2   factors raised by the Defendant, the Court concludes that the underlying criminal
 3   conduct and the Defendant’s lengthy criminal history weighs against compassionate
 4   release and further concludes that no “extraordinary and compelling reasons” exist to
 5   warrant compassionate release. See United States v. Mendoza, No. CR13-0238-JCC,
 6   2021 WL 2856673, at *3 (W.D. Wash. July 8, 2021) (Coughenour, J.) (“On balance,
 7   the Court finds the § 3553(a) factors weigh against reducing [defendant’s] sentence.”);
 8   See also United States v. Fields, No. CR-18-00136-003-PHX-SMB, 2021 WL 2780873,
 9   at *4 (D. Ariz. July 2, 2021) (Brnovich, J.) (“[T]he Court finds that the 18 U.S.C. §
10   3553(a) factors also weigh against compassionate release.”); United States v. Gibson,
11   No. CR 16-00746 JMS (06), 2021 WL 328913, at *5 (D. Haw. Feb. 1, 2021) (Seabright,
12   C.J.) (“[A] consideration of the § 3553(a) factors weighs heavily against granting
13   [compassionate release].”).
14          The Court notes that the guideline range determined at the time of sentencing was
15   151 to 188 months. (Doc. No. 1565 at 36.) The Defendant has served approximately 10
16   years in custody (Doc. No. 1705 at 44), which is below the low-end of the advisory
17   guideline range. Granting early release now would stray from the § 3553(a) factors and
18   create unwarranted sentencing disparities. See United States v. Shelden, No. 2:18-cr-
19   00237-JAD-PAL, 2021 WL 3288597, at *2 (D. Nev. July 30, 2021) (Dorsey, J.)
20   (“[G]ranting early release would amount to a several-level downward variance, creating
21   an unwarranted sentencing disparity.”); See also United States v. Hernandez, No.
22
23          4
               The 18 U.S.C. § 3553(a) factors include: (1) the nature and circumstances of the offense and
24   the history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
     seriousness of the offense, to promote respect for the law, and to provide just punishment for the
25   offense; to afford adequate deterrence to criminal conduct; to protect the public from further crimes
     of the defendant; and to provide the defendant with needed educational or vocational training, medical
26   care, or other correctional treatment in the most effective manner; (3) the kinds of sentences available;
     (4) the kinds of sentence and the sentencing range established in the Sentencing Guidelines; (5) any
27
     pertinent policy statement issued by the Sentencing Commission; (6) the need to avoid unwarranted
28   sentence disparities among defendants with similar records who have been found guilty of similar
     conduct; and (7) the need to provide restitution to any victims.
                                                      -12-
     Case 3:10-cr-05016-H Document 1725 Filed 08/16/21 PageID.7613 Page 13 of 14



 1   CR14-5105 BHS, 2021 WL 1313173, at *4 (W.D. Wash. Apr. 8, 2021) (Settle, J.)
 2   (“[Compassionate] [r]elease now would also result in an unwarranted sentencing
 3   disparity.”).
 4         Although the Defendant does not qualify for a reduction of his imprisonment
 5   term under § 3582(c)(1)(A), the Court may also “modify an imposed term of
 6   imprisonment to the extent otherwise expressly permitted by statute or by Rule 35 of
 7   the Federal Rules of Criminal Procedure” under § 3582(c)(1)(B). The Defendant’s
 8   motion also includes a request to convert his sentence from incarceration in a BOP
 9   facility to home confinement. However, the Supreme Court has made it clear that
10   “[w]hen a court sentences a federal offender, the BOP has plenary control, subject to
11   statutory constraints, over ‘the place of the prisoner’s imprisonment,’ [18 U.S.C.] §
12   3621(b).” Tapia v. United States, 564 U.S. 319, 331 (2011). Although “the First Step
13   Act expressly permits the Attorney General to release some or all eligible elderly
14   offenders and eligible terminally-ill offenders from the BOP facilities to home
15   detention” under Title 34 U.S.C. 60541, Title 18, U.S.C. § 3582(c)(1)(B) only “permits
16   courts to modify an imposed term of imprisonment, not the method of incarceration.”
17   Curry, 2019 WL 508067, at *2. Accordingly, Title 34 U.S.C. § 60541 only authorizes
18   the Attorney General, not the courts, to modify the method of imprisonment from a
19   BOP facility to home confinement. Title 18 U.S.C. § 3582(c)(1)(B) does not permit the
20   Court to make such modification that has been exclusively delegated to the Attorney
21   General’s discretion by statute. Accordingly, the Court declines the Defendant’s request
22   for such action under § 3582(c)(1)(B).
23                                          Conclusion
24         After taking into consideration the pandemic, the Defendant’s health condition,
25   including his recovery from COVID-19 and his subsequent vaccination, the BOP’s
26   response to the Defendant’s health condition and response to the pandemic, the
27   Defendant’s efforts to rehabilitate, the Defendant’s desire to care for his elderly mother,
28   the underlying criminal conduct, and the Defendant’s criminal history, and after
                                                -13-
     Case 3:10-cr-05016-H Document 1725 Filed 08/16/21 PageID.7614 Page 14 of 14



 1   consulting the § 3553(a) factors and the non-binding policy statements in U.S.S.G. §
 2   1B1.13, the Court concludes that there are no “extraordinary and compelling reasons”
 3   to justify compassionate release in this case. Accordingly, after considering the
 4   Defendant’s motion and applying the relevant law and legal standards, and based on the
 5   current record, the Court DENIES the Defendant’s motion for compassionate release
 6   under Title 18 U.S.C. § 3582(c)(1)(A) and DENIES his request to convert his
 7   incarceration in a BOP facility to home confinement under Title 18 U.S.C. §
 8   3582(c)(1)(B) and Title 34 U.S.C. § 60541.
 9         The Clerk is directed to send a copy of this order to the Defendant.
10         IT IS SO ORDERED.
11         DATED: August 16, 2021          ________________________________
                                           HONORABLE MARILYN L. HUFF
12
                                           UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -14-
